Citation Nr: 0432029	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel





INTRODUCTION

The veteran had active service from May 1968 to August 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left shoulder disorder.  In a 
January 2004 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for a chronic left 
shoulder disorder and remanded the issue of service 
connection for a chronic left shoulder disorder.  The veteran 
has been represented by the American Legion throughout this 
appeal.

In his March 2004 statement, the veteran asserted that the 
limited motion in his left shoulder, nerve damage, and 
constant neck pain were related to his military service.  The 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A chronic left shoulder disorder clearly and unmistakably 
existed prior to the veteran's period of active military 
service.

2.  The medical evidence of record indicates that the 
veteran's pre-existing chronic left shoulder disorder was 
aggravated by a period of active military service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a pre-
service chronic left shoulder disorder was aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1111, 1113, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  To rebut this 
presumption, there must be clear and unmistakable evidence 
demonstrating that the disability existed before service. 38 
U.S.C.A. § 1111 (West 2002).  A pre-existing injury or 
disease will be considered to have been aggravated by service 
where there is an increase in the disability during service, 
unless there is a specific finding that the increase is due 
to the natural progression of the disease. 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Moreover, 
"temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened." Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  However, the increase need not be so severe as 
to warrant compensation. Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).

In his statements, the veteran asserted that his chronic left 
shoulder disorder was aggravated during Basic Training.  
Based on the medical evidence associated with the claims 
file, the Board finds that the veteran's pre-existing chronic 
left shoulder disorder had worsened during a period of active 
duty.

Private records dated in October 1965 and June 1967 show 
diagnosis of chronic subluxation of left shoulder.  The May 
1968 induction physical examination shows that the veteran 
exhibited frequent dislocation in his left shoulder.  The 
service medical records show that the veteran complained of 
pain on his left shoulder and was treated for subluxation of 
the left shoulder (see records dated in June 1968).  The June 
21, 1968, report reflects that the veteran complained of his 
left shoulder for three weeks and required the help of others 
to replace his shoulder.  At that time, diagnosis of 
instability of the left shoulder joint manifested by 
recurrent subluxation and/or dislocation was advanced.  The 
veteran's June 1968 separation physical examination shows 
that he was released from military control by virtue of void 
induction and was noted to manifest instability of the left 
shoulder joint manifested by recurrent subluxation and/or 
dislocation.

Medical evidence consists of VA and private clinical notes.  
In March 1981, VA physician reported that the veteran 
sustained an anterior dislocation of his left shoulder and 
subsequently had repeated episodes of dislocations and 
underwent repair of a modified Magnusseun Stack variety.  The 
physician further stated that the veteran's history was 
significant in that he had dislocations since 1965, was 
drafted to the army, and went through basic training program 
with repeated episodes of dislocation to his shoulder.  The 
physician opined that the repeated dislocations of his left 
shoulder to the current time necessitated the present surgery 
and disability.  

In the August 2001 VA treatment record, diagnoses of left 
shoulder pain, tendonitis, and calcification at the left 
shoulder joint were advanced.  The November 2001 VA treatment 
record shows treatment for left shoulder pain and a report of 
multiple dislocations in Boot Camp.  The physician assessed 
that even though the veteran did have a pre-existing 
condition, multiple dislocations most likely caused the 
damage to the shoulder requiring subsequent open repair and 
subsequent degenerative arthritis.  The December 2001 
Magnetic Resonance Imaging (MRI) report shows findings 
consistent with degenerative changes and mild inflammatory 
changes of the supraspinatus tendon and muscle.

In February 2004, the veteran's private physician opined that 
it was more likely than not that the Army Basic Training 
aggravated the veteran's pre-service chronic left shoulder 
disorder.  The physician explained that the veteran's 
involvement in Basic Training activities, such as push-ups, 
Puglisi stick combat, and barbell lifting, caused stress on 
the veteran's left shoulder and thus worsened the pre-service 
left shoulder disability.  He assessed that every time the 
shoulder was dislocated during Basic Training, damage was 
done to the shoulder that not only resulted in subsequent 
surgery but also resulted in an arthritic condition.  The 
physician noted that subsequent to separation from service, 
the veteran pursued administrative work that did not have any 
further effect on his shoulder condition.

In the July 2004 VA compensation examination, the examiner 
reported that there was no record of any treatment for 
dislocation while the veteran was in service.  He also 
reported that the veteran works as a volunteer in the police 
department and teaches boating.  Diagnosis of small calcific 
body at the sulcus of the greater tuberosity in his left 
shoulder was advanced.  The examiner opined that he could not 
specifically state that the veteran's recurrent dislocation 
history prior to basic training was aggravated by his time in 
active service.

The Board has reviewed all the evidence, including the 
veteran's statements and the lay statement affidavits.  Based 
on the above evidence, it is the opinion of the Board that 
entitlement to service connection for a chronic left shoulder 
disorder on the basis of aggravation during service is 
warranted.  In this case, the veteran's private physician 
specifically concluded that the veteran's pre-service chronic 
left shoulder disorder had worsened as a result of multiple 
dislocations sustained while on active duty.  He explained 
that the activities of Basic Training contributed to the 
veteran's arthritis of the left shoulder.  In addition, a VA 
examiner assessed that repeated dislocations, which included 
the dislocations that occurred during active service, 
necessitated the surgery and disability (see March 1981 and 
November 2001 treatment records).  

The Board acknowledges that VA examiner in July 2004 opined 
that he could not specifically opine that the veteran's 
current chronic left shoulder disorder was aggravated by his 
time in active service.  The examiner reported that there was 
no record of any treatment for dislocation while he was in 
service.  This statement, however, appears to be in conflict 
with the veteran's service medical records, which clearly 
show that the veteran was treated for his left shoulder 
disability in June 1968.  Given such conflict, the Board 
finds that this examiner's nexus opinion is less reliable 
than the nexus opinions provided by the veteran's primary 
physician and the VA physician from VA Outpatient Clinic in 
Orlando, Florida.  

The veteran's primary physician assessed that the veteran's 
pre-service chronic left shoulder disorder worsened as a 
result of his multiple dislocations that occurred in active 
service and provided medical support for his opinion.  
Therefore, even if the VA examiner in the July 2004 
examination provided a more reliable report, the Board finds 
that the record is at least in equipoise as to whether the 
veteran's chronic left shoulder disorder had worsened during 
active service.  After resolving reasonable doubt in favor of 
the veteran, the Board finds that the his chronic left 
shoulder disorder was aggravated during active service.  As 
such, the Board concludes that service connection is 
warranted for a chronic left shoulder disorder.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  If there is any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of service 
connection for a chronic left shoulder disorder.  


ORDER

Service connection for a chronic left shoulder disorder, on 
the basis of aggravation of a pre-existing disorder, is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



